941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David L. ARMSTRONG, Petitioner-Appellant,v.Mason Waters, Warden, J. Joseph Curran, Jr., Respondents-Appellees.
No. 91-6277.
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1991.Decided Aug. 29, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CA-90-2439-JFM).
David L. Armstrong, appellant pro se.
Thomas Kevin Clancy, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTTNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
David L. Armstrong appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Although Armstrong's claim of ineffective assistance based on failure to request an involuntary manslaughter instruction and a portion of his claim concerning admission of impeachment evidence against a defense witness are not procedurally barred, they are without merit